DUFOLÍR, J.
The adjudicatee objects to the title tendered on the ground that the property was purchased by Mrs. Hote, during the community existing between her and her husband from which she was subsequently divorced, and that, although the husband signed the deed reciting that she was buying with her paraphernal funds, and is thus estopped,, the minor child, the issue of their marriage, is not affected by that recital and *112may ultimately claim an interest in the property. Tire objection is founded in law and must prevail, unless proof is offered to show that the property was bought by Mrs. Hote with her separate funds.
February 6th, 1905.
She has successfully overcome the presumption of community by showing that she inherited money from an aunt in France and deposited it in her own name and subject to her own control in the Canal Bank of this city, and by producing the check drawn by her for the purchase price.
The husband and minor child, through a special tutor, were made parties to this proceeding, and this judgment will fully protect the purchaser.
It was error to make the plaintiff in rule pay costs when the judgment was in his favor; costs are not left to the discretion of the court, the statute imperatively declaring that they are due to the party in whose favor the judment is rendered. 48 An. 786.
Judgment amended by taxing the costs of both courts on the defendant in rule, and, as amended, it is affirmed.